NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 15 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALBERTO SOLORIO; et al.,                        No.    17-16625

                Plaintiffs-Appellants,          D.C. No.
                                                1:16-cv-01319-LJO-BAM
 v.

CLOVIS UNIFIED SCHOOL DISTRICT,                 MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                    Argued and Submitted December 20, 2018
                            San Francisco, California

Before: M. SMITH, NGUYEN, and BENNETT, Circuit Judges.

      J.S., by and through her parents Alberto and Alicia Solorio, appeals the

district court’s affirmance of an Administrative Law Judge (ALJ) decision finding

that, under the Individuals with Disabilities Education Act (IDEA), 20 U.S.C.

§§ 1400 et seq., Clovis Unified School District’s 2016 individualized education

program (IEP) was a free appropriate public education (FAPE) in the least-



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
restrictive environment (LRE). We affirm.

1.    The district court did not err in giving due weight to the ALJ’s decision,

which was careful, thorough, well-reasoned, sensitive to the complexity of the

relevant legal issues, and thus entitled substantial weight. See Ojai Unified Sch.

Dist. v. Jackson, 4 F.3d 1467, 1476 (9th Cir. 1993). With respect to the

persuasiveness of Patricia McVay’s testimony, the ALJ was in the best position to

determine the credibility of the relevant witnesses, see Amanda J. ex rel. Annette J.

v. Clark Cty. Sch. Dist., 267 F.3d 877, 889 (9th Cir. 2001), and he offered sound

reasons for finding McVay’s testimony to be unpersuasive.

2.    There is sufficient evidence to support the determination that Clovis’s

proposed IEP constitutes a FAPE in the LRE. In balancing the relevant Rachel H.1

factors, the ALJ found that the factors concerning educational and non-academic

benefits weighed in favor of a conclusion that the proposed IEP was a FAPE in the

LRE, and that those factors outweighed the disruptiveness and cost factors. The

district court agreed. Those findings were permissible under our case law, see,

e.g., Baquerizo v. Garden Grove Unified Sch. Dist., 826 F.3d 1179, 1188 (9th Cir.

2016), and we will not disturb them, see Van Duyn ex rel. Van Duyn v. Baker Sch.

Dist., 502 F.3d 811, 817 (9th Cir. 2007).

      AFFIRMED.

1
      Sacramento City Unified Sch. Dist., Bd. of Educ. v. Rachel H. ex rel.
Holland, 14 F.3d 1398, 1403 (9th Cir. 1994).

                                            2